                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
In re:                                              Case No. 18-31113-dso

John DeAngelis,                                     Chapter 7

         Debtor.                                    Hon. Daniel S. Opperman
                                                /

            ORDER GRANTING UNITED STATES TRUSTEE’S
                    MOTION TO DISMISS CASE,
         ALLOWING DEBTOR TO CONVERT CASE TO CHAPTER 13

         This case came before the Court on the motion of the United States Trustee
for an order dismissing this case under § 707(b)(2) and (b)(3) of the Bankruptcy
Code. The Debtor filed a response to the motion. The parties presented oral
arguments and filed post-hearing briefs. On November 9, 2018 this Court issued an
opinion granting the U.S. Trustee’s Motion, docket #46. The parties have agreed to
allow the Debtor a period of ten days to convert to Chapter 13. Therefore:
         IT IS ORDERED that the United States Trustee’s Motion to Dismiss is
conditionally granted, as follows: Debtors may file a pleading requesting conversion
to chapter 13 within 10 days. If the Debtors file and serves a pleading requesting
conversion to chapter 13 within 10 days, the United States Trustee’s Motion to
Dismiss will be deemed settled without prejudice. If the Debtors do not file a
pleading requesting conversion to chapter 13 within 10 days this case will be
dismissed without further hearing, upon the submission of an appropriate dismissal
order by the United States Trustee.

Signed on November 16, 2018




  18-31113-dof     Doc 48   Filed 11/16/18   Entered 11/16/18 14:27:50   Page 1 of 1
